Citation Nr: 0001633	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  93-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for drug or alcohol 
abuse secondary to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from November 30, 1966 to 
November 29, 1969, and from November 30, 1969, to March 1972 
in a period of service that was terminated by an other than 
honorable discharge.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1995, the Board upheld the RO's denial of the veteran's 
claims.  At that time, the issues before the Board were 
entitlement to service connection for PTSD and whether an 
August 1982 administrative decision was clearly and 
unmistakably erroneous.  The veteran filed a timely appeal to 
the United States Court of Veterans Claims (Court).  

In March 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to bifurcate the resolution of this 
appeal.  The parties of the joint motion proceeded with the 
transmission of the record as to the issue of whether an 
August 1982 administrative decision was clearly and 
unmistakably erroneous.  The parties of the joint motion then 
recommended vacating the Board's decision and remanding the 
matter of entitlement to service connection for PTSD for 
additional development and readjudication.  The Court granted 
the joint motion that month, vacating and remanding the issue 
of entitlement to service connection for PTSD to the Board. 

In May 1997, the Court affirmed the Board's determination 
that the August 1982 administrative decision was not clearly 
and unmistakably erroneous.  Consequently, the issue of 
whether the August 1982 administrative decision was clearly 
unmistakably erroneous is not before the Board at this time.  

In January 1997, the Board remanded the claim of entitlement 
to service connection for PTSD to the RO for additional 
development.  At that time, it was noted that the veteran 
appeared to be raising additional issues including, but not 
clearly limited to, entitlement to service connection for 
drug abuse secondary to PTSD.  At that time, it was clearly 
stated that no other issue, other than the claim of 
entitlement to service connection for PTSD, was before the 
Board at this time.  See 38 U.S.C.A. § 7105(a) (West 1991).  
It was specifically noted that this would include any other 
psychiatric disability other than PTSD.  The veteran's 
representative has not disputed this determination and has 
not raised the issue of entitlement to service connection for 
a psychiatric disability other than PTSD.

In March 1998, service connection for drug abuse as secondary 
to PTSD was denied by the RO.  The veteran was provided 
notice of this determination in April 1998.  The veteran's 
representative submitted a notice of disagreement to the 
issue of entitlement to service connection for drug and 
alcohol abuse secondary to PTSD in September 1998.  A 
statement of the case on the issue of service connection for 
drug and alcohol abuse as secondary to PTSD was issued by the 
RO in February 1999.  The veteran received a copy of this 
determination in March 1999.  A timely substantive appeal 
regarding the issue of entitlement to service connection for 
substance abuse as secondary to "service-connected" PTSD 
was submitted by the representative in April 1999.  
Accordingly, this claim is currently before the Board at this 
time.  No other issue has been raised by either the veteran 
or his representative.  Further, the RO has not fully 
adjudicated any additional claim.  Accordingly, these are the 
sole claims that will be adjudicated by the Board at this 
time.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
substance abuse as secondary to PTSD is not meritorious on 
its own or capable of substantiation.  

2.  The veteran has provided no meaningful and credible 
information which would provide an additional basis to refer 
this case to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), previously known as the 
Environmental Support Group, for clarification of any added 
claimed stressors cited following two reports from this 
organization.

3.  Even if it is assumed that an alleged stressor or 
stressors in service from November 1966 to November 1969 were 
true, the veteran is not a credible historian as to his 
experiences in service or his subjective reactions to such 
events during his period of active service from November 30, 
1966 to November 29, 1969.  In addition, he is not a credible 
witness on his own behalf in his claim for benefits in light 
of multiple, material inconsistencies in his statements 
provided in the context of the claim for VA benefits.  

4.  The veteran's statements regarding his alleged stressful 
events during his active service from November 30, 1966 to 
November 29, 1969 are contradictory, inconsistent, and lack 
all probative weight.  As a result, no medical opinion 
relying on evidentiary assertions from the veteran could have 
probative weight.  Consequently, an additional VA evaluation 
to resolve any inconsistencies regarding the nature of any 
mental diagnosis or make an additional attempt to confirm an 
alleged stressor is not warranted.  

5.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for PTSD has been received 
and all records pertinent to his claim have been obtained.  

6.  The veteran had active service from November 30, 1966 to 
March 29, 1972 that was terminated by an other than 
dishonorable discharge.

7.  In an August 1982 administrative decision, the veteran's 
active service from November 30, 1966 to November 29, 1969 
was held to be honorable in nature by the RO.  His active 
service from November 30, 1969 to March 1972 was held to be a 
bar to VA benefits since it was terminated by an other than 
honorable discharge as a result of a sentence of a general 
court-martial.

8.  The veteran did not engaged in combat with the enemy 
during his active service from November 30, 1966 to November 
29, 1969.  

9.  Service records or other credible supporting evidence 
does not verify the claimed stressors from November 30, 1966 
to November 29, 1969.

10.  There is no diagnosis of PTSD based on a verified 
stressor during the veteran's active service from November 
30, 1966 to November 29, 1969.

11.  The most competent medical evidence of record fails to 
diagnose the veteran with PTSD based on his service from 
November 30, 1966 to November 29, 1969.

12.  The veteran's statements and testimony regarding his 
alleged stressors and his subjective reactions and symptoms 
lack all probative weight and no medical opinion relying on 
evidentiary assertions from the veteran to establish a nexus 
between any current disability to service from November 30, 
1966 to November 29, 1969, could have any probative weight.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
substance abuse as secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
November 1966 to March 1972.  His initial November 1966 
enlistment was for a three-year term, scheduled to end in 
November 1969.  In December 1967, he was conditionally 
discharged for the purposed of immediate reenlistment for a 
period of six years.  In August 1971, he was convicted by a 
general court-martial of possessing 37.5 grams of heroin and 
1,143 grams of marijuana, and was sentenced to a dishonorable 
discharge and confinement at the United States Disciplinary 
Barracks, Fort Leavenworth, Kansas.  In April 1972, his 
dishonorable discharge was upgraded to a bad conduct 
discharge.  

Service personnel records from the veteran's first period of 
active service, November 30, 1966, through November 29, 1969, 
failed to indicate any decorations, medals, badges, 
commendations, citations, or campaign ribbons which would 
indicate that the veteran served in combat with the enemy 
during this time.  In his second period of active service, 
November 30, 1969, through March 27, 1972, the veteran was 
awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Combat Infantryman Badge.  The veteran was 
discharged from this period of active service under 
conditions other than honorable. 

At the veteran's discharge evaluation in May 1972, he 
specifically denied having frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  The veteran did 
indicate a drug or alcohol habit.  The examiner noted that he 
used heroine during his Vietnam service.  However, no 
psychiatric disability was diagnosed.  In addition, a review 
of the veteran's service medical records fails to indicate 
any indication of PTSD or PTSD-related symptoms.  He was 
discharged from active service in March 1972 in Fort 
Leavenworth, Kansas.  

In 1982, the veteran filed a claim for service connection for 
the residuals of Agent Orange exposure.  Significantly, at 
that time, he made no reference to PTSD or PTSD-related 
symptoms.  In an August 1982 administrative decision, the RO 
examined the circumstances surrounding the veteran's 
discharge and found that there was nothing in his service 
record to show that he was unable to tell the difference 
between right and wrong during the commission of these 
offenses which led to his other than honorable discharge.  
The decision of the RO concluded that the veteran had 
honorable, faithful, and meritorious service from 
November 30, 1966, through November 29, 1969.  His service 
from November 30, 1969, through March 27, 1972, was 
considered to be other than honorable service.  A discharge 
by reason of a sentence of a general court-martial was found 
to be a statutory bar to VA benefits.  Accordingly, his claim 
of entitlement to service connection for a disability 
residual of Agent Orange exposure was denied by reason of his 
character of discharge in January 1983.  

The veteran filed an additional claim for VA compensation in 
August 1984.  In October 1984, the veteran wrote that he 
suffered from very bad dreams.  He also noted difficulties 
with mood and nerves.  In an October 1984 VA psychiatric 
evaluation, he reported that he was nervous and upset very 
easily.  Bad nightmares and violence were also noted.  The 
veteran was diagnosed with a general anxiety disorder.  At 
that time, PTSD was not diagnosed.  

In statements submitted in August 1984, friends and 
associates of the veteran noted that he suffered from 
flashbacks from his Vietnam experience.  Nervousness was also 
indicated.  

Both the veteran and the RO obtained additional medical 
records.  In an April to July 1991 VA hospitalization, the 
veteran made extensive reference to his service in Vietnam.  
Significantly, the veteran made no reference to any stressors 
before November 1969 or before his active service in the 
Vietnam War.  The veteran noted increasing nightmares and 
flashbacks because of his combat-related traumas.  The 
veteran's statement referred to solely his Vietnam service.  
The veteran was diagnosed with PTSD, alcohol dependence (in 
remission for five years) and polysubstance dependence.  At 
this time, the examiners did not associate the veteran's 
alcohol or drug abuse to either PTSD or his active service.

In a November 1991 VA hospitalization, the veteran was once 
again diagnosed with PTSD, alcohol abuse, episodic, and a 
history of polysubstance abuse.  A personality disorder, not 
otherwise specified, was also indicated.  

At a hearing held by a hearing officer at the RO in November 
1992, the veteran testified that when he initially arrived in 
Vietnam he had been attached to a company of the 173rd 
Airborne Brigade as a baker.  In about one month he was 
assigned to provide security on a convoy.  He indicated that 
during his first month of service in Vietnam his unit had 
taken incoming mortar fire once or twice a week.  At this 
time, the veteran testified, under oath, that he observed a 
friend killed by a mortar round.  He later indicated that he 
saw civilians who he had befriended killed by the Viet Cong.  
The veteran further related that he had thereafter sought 
revenge and had actively solicited contact with the enemy.  
He stated that several months later he had been assigned as a 
truckdriver with a mechanized infantry company.  It was noted 
that mortar attacks continued and that he observed other 
individuals deaths due to mortar attacks.  It was indicated 
the veteran used opium at this time.  

The veteran testified that after returning to the United 
States he went back for a second tour in Vietnam.  During 
that tour he was assigned to a company of Airborne Rangers 
and acted as rear security in search-and-destroy missions.  
He indicated that during that period of time he had been 
involved in very active combat.  He related that the incident 
for which he had been court-martialed took place in September 
1971.  He was charged with the possession of heroin and 
marijuana.  He stated that he had been picking up those drugs 
for his company so that they would not think about things 
that were happening to them.  He indicated that he happened 
to be the one who was caught.  

In May 1995, the Board denied the veteran's claim of 
entitlement to service connection for PTSD on a de novo 
basis.  This determination was appealed to the Court.  At 
this time, the veteran submitted as part of his counter 
designation of the record additional VA medical and treatment 
records which were not discussed by the Board nor 
incorporated in the original VA claims folder.  A review of 
these records indicates that some, though not all, of these 
documents are duplicates of information previously before the 
Board or the RO.  Consequently, the parties of the joint 
motion recommended that a remand for readjudication of the 
claim of  PTSD was appropriate.  The parties stated that the 
Board must set forth adequate reasons or bases for its 
findings and must "contain analysis of the credibility or 
probative value of the evidence proffered by and on behalf of 
the Appellant."  

The Court granted the joint motion in March 1996, vacating 
and remanding the issue of entitlement to service connection 
for PTSD to the Board.  The Court later affirmed the decision 
that the August 1982 administrative decision was not clearly 
and unmistakably erroneous. 

In January 1997, the Board remanded the claim of entitlement 
to service connection for PTSD to the RO for additional 
development.  The additional medical records submitted by the 
veteran's representative to the Court have been reviewed by 
the undersigned.  They include hospitalizations for the 
veteran's chronic alcoholism, polysubstance abuse, marijuana 
abuse, and opium abuse.  In an April 1989 hospitalization, it 
was reported that the veteran was admitted for an alcohol 
problem of a 22-year duration, starting at a drinking age of 
17, at the time he entered the service, just occasionally at 
the beginning, then becoming progressively heavier, to daily, 
and to the point of intoxication, consuming a quart of Vodka 
a day.  It was noted the veteran used drugs in 1968, prior to 
his Vietnam service, using marijuana, opium, and LSD.  It was 
reported the veteran quit approximately five years ago.  

Medical records reveal treatment for PTSD.  Significantly, 
while the veteran does refer to his Vietnam experience, no 
reference is made to any stressor or stressors during the 
veteran's active service from November 1966 through November 
1969.  At no point does a health care provider associate the 
veteran's drug or alcohol abuse to the veteran's active 
service from November 1966 through November 1969.  

In January 1997, the Board requested the veteran to identify 
all sources of treatment for his psychiatric disorder.  Both 
the RO and the veteran obtained additional medical records.  
The Board also requested that the veteran be asked to provide 
a comprehensive statement containing "as much detail as 
possible" regarding the stressors to which he alleges he was 
exposed in service from November 1966 to November 1969.  At 
that time, it was requested that the veteran be asked to 
provide to the best of his ability any additional information 
including, but unlimited to, the dates these events occurred, 
detailed descriptions of these events, identifying 
information concerning any other individuals involved in the 
events, including their names, ranks, units of assignment or 
any identifying information.  The veteran was advised that 
this information was "vitally necessary to obtain supportive 
evidence of the stressful events and that he must be as 
specific as possible because without such details an adequate 
search for verifying information cannot be conducted."  

In March 1997, the veteran's representative, Mr. Carpenter, 
noted that the RO had requested that the veteran complete a 
PTSD questionnaire.  It was stated that the enclosed and 
"completed" PTSD questionnaire was being submitted at this 
time.  In this report, the veteran noted that on April 1, 
1969, during his service in Vietnam, he underwent a mortar 
attack.  He noted that a fellow soldier was coming towards 
the bunker he occupied and was hit by a mortar and "just 
disappeared."  It was indicated that this serviceman was 
killed.  In this report, he made no reference to any other 
stressor during his active service from November 1966 to 
November 1969.  

In January 1997, the Board requested the RO to confirm any of 
the stressors supplied by the veteran for the period of 
November 1966 to November 1969 through all appropriate 
channels.  In August 1997, the RO contacted the USASCRUR and 
provided to them the statement regarding the veteran's sole 
stressor cited at that time, the mortar attack on April 1, 
1969, at An Khe, Vietnam.  

In a September 1997 USASCRUR report, it was noted that the 
veteran's service personnel records indicate that he received 
the Combat Infantry Badge.  In an October 1997 response, the 
RO noted that it was aware the veteran had received the 
Combat Infantry Badge during his second period of active 
service.  However, it was also noted that the Combat Infantry 
Badge was issued during a period of service characterized as 
"other than honorable."  Therefore, USASCRUR was again 
requested to confirm the veteran's sole stressor at that 
time.

In an October 1997 response, a copy of the unit history for 
the period of April 1, to June 1, 1969, was submitted for the 
173rd Support Battalion, the veteran's first unit of 
assignment in Vietnam.  The history revealed the unit's 
locations, missions, operations, and significant activities 
during the reporting period.  It was noted that Camp 
Radcliffe, located in An Khe, received standoff sniper 
attacks just prior to June 1, 1969.  The history documents 
also reveal that C-Company, the veteran's assigned company, 
was relocated to An Khe to Cha Rang on June 3, 1969.  The 
USASCRUR was unable to verify that a soldier was killed as a 
result of a mortar round hit during an attack at An Khe on 
April 1, 1969.  It was noted that Camp Radcliffe received 
approximately 20 rounds of mortar fire on May 12, 1969, which 
resulted in two persons being wounded in action. 

In October 1997, following the second USASCRUR report, the 
veteran noted additional stressors which, he stated, occurred 
during his first tour of duty in Vietnam in November 1969, 
approximately in the middle of that month (which, 
coincidentally, occurred just prior to his period of less 
than honorable service from November 30, 1969, through March 
1972).  At this time, the veteran indicates that he witnessed 
a "chinook" blow up.  He indicated that body parts went 
everywhere and he (and others) had to help clean up the mess 
and carry the bodies and body parts away.  The veteran did 
not indicate that he knew either the names of any of the 
servicemen killed and there is no indication that he could 
provide the names of any of the servicemen killed.

The veteran also stated that a few weeks later (also, 
apparently, just days before November 29, 1969) he was in a 
tent with some other soldiers and heard a large explosion.  
It was noted that the tent he was in "blew up."  It was 
reported that a soldier opened a container, like a flare, and 
it exploded.  It was stated that everyone in the tent was 
either "killed or seriously injured."  He contended that he 
carried the injured out on their cots to get treatment.  The 
veteran stated, under oath, that the above statements were 
testified to, also under oath, at the hearing held in 
November 1992.  The Board has reviewed the transcript of the 
hearing held in November 1992 and finds many discrepancies 
between the veteran's October 1997 statement and the hearing 
testimony.

In January 1997, the Board requested that the veteran be 
examined by a panel of two VA psychiatrists who have not 
previously examined him to determine whether any psychiatric 
disorder or disorders are present and, if so, the correct 
diagnostic classification for any disorder present.  In a 
December 1997 VA evaluation, it was noted that the veteran's 
claims folder had been reviewed.  It was report the veteran 
had approximately 16 psychiatric hospitalizations, including 
some drug and alcohol treatments.  The report noted that the 
RO had indicated that the only claimed stressor for the 
honorable period of active service was "not verified."  
Nevertheless, at this time, the veteran noted additional 
stressors, including witnessing a man die of a heart attack 
during basic training, witnessing a man die of injuries in a 
parachute jump in jump school, witnessing a friend sustaining 
a broken leg in jump school, and witnessing several GI's 
killed outside a massage parlor. 

The December 1997 medical report diagnosed the veteran with 
PTSD, chronic and severe, from traumas that occurred during 
the veteran's active military service.  At this time, it was 
concluded that some of the PTSD symptoms were from his second 
tour of duty between November 30, 1969 to March 1972.  It was 
stated that it was "not possible to separate out the extent 
of which traumas caused this degree of [PTSD].  In other 
words, in the illness of [PTSD], traumas are cumulative and 
each trauma contributes to the symptoms.  It is not always 
possible to give a weight to each set of traumas.  Certainly 
the [veteran] did have traumas which occurred during active 
military duty during all periods of service which could have 
caused severe and chronic [PTSD]."

In January 1998, the RO noted that the psychiatric evaluation 
of December 1997 did not meet the requirements of the Board's 
remand instructions.  At this time, the RO report that the 
December 1997 VA psychiatric evaluation only appeared to have 
been produced by one psychiatrist, not two.  It was also 
noted that the examiner did not base the diagnosis on a 
confirmed stressor.  As a result, a second VA psychiatric 
report was obtained in January 1998. 

In the January 1998 VA examination, it was noted that no 
verified stressors for the period of Vietnam service from 
March 22, 1969, to November 30, 1969 (the period of honorable 
service in the Republic of Vietnam) had been found.  This 
examiner performed a detailed review of the veteran's medical 
records.  The examiner had no disagreement with the findings 
of the two VA examiners in December 1997.  However, the 
reviewer did not agree that a diagnosis of PTSD could be made 
in light of the absence of a confirmed stressor.  The 
physician stated, in pertinent part, that it was "quite 
clear that this patient has confabulated the stressor 
information he provided for his first tour of active duty in 
Vietnam."  It was also stated that it was quite clear that 
the veteran was convicted of heroin trafficking and use and, 
in fact, admits to heavy alcohol and drug use, especially 
during his second tour of active duty.  The examiner stated 
that since it was quite clear that the veteran confabulated 
his stressor events during his first tour of Vietnam, 
probably due to the physical effects of alcohol and drugs on 
his brain, one could not diagnose PTSD based on the fact that 
there is no stressor.  The reviewer did not agree with the 
diagnosis of PTSD since there was no documented stressor and 
alcohol and polydrug abuse has been a problem in the 
veteran's life since at least the age of 18.  

The veteran was diagnosed with alcohol intoxication delirium, 
alcohol withdrawal delirium, chronic and severe alcohol 
dependence, polydrug abuse, including LSD, mescaline, heroin, 
and marijuana.  It was stated that while the veteran 
certainly has some experiences with hearing voices and seeing 
things, these were clearly associated with his use of large 
quantities of alcohol.  Proof of the effects of the veteran's 
alcohol abuse could be seen in the veteran's liver disease.  
Such phenomenon was indicated to be well known as delirium as 
seen during alcohol withdrawal with people who hallucinate 
and may experience all sorts of phenomenon, including having 
flashes of previous experiences.  This is the result of 
withdrawal from alcohol or the toxic effects of alcohol 
directly on the brain.  

The fact that he describes experiences in Vietnam that could 
not be confirmed was, in the opinion of the examiner, not 
surprising.  People who develop dementia have memory problems 
and commonly confabulate when they cannot remember.  

In conclusion, the examiner stated that while the veteran may 
have been exposed to combat stressors, nothing has been 
confirmed that he has related.  As such, as noted above, the 
diagnosis of PTSD was not appropriate.  The examiner also 
noted that throughout the veteran's hospitalization he had 
never been observed in the nursing notes to have mentioned 
any type of nightmares or sleep disturbances to nursing staff 
at night.  He was observed on multiple times sleeping soundly 
through the night when he was sober.  Any symptoms of 
"flashbacks, seeing or hearing voices, were directly related 
to his alcohol abuse."  

In February 1998, the veteran's attorney invited the RO's 
attention to the Court's decisions in Cohen v. Brown, 10 Vet. 
App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 (1997), 
in support of this claim.  In July 1998, the veteran's 
representative expressed dissatisfaction with the handling of 
the veteran's case.  It was noted that two psychiatric 
evaluations had been performed in December 1997 and January 
1998.  It was contended that the RO had chosen the 
examination more favorable to the RO's position on this claim 
and, for all intents and purposes, disregarded the other 
examination.  The veteran's representative noted that the 
remand required an examination by a board of two VA 
psychiatrists.  The attorney contended that, rather than 
complying with this instruction, the RO scheduled him for two 
separate examinations with two separate physicians a month 
apart.  The attorney cited to the Court's determination in 
Stegall v. West, 11 Vet.App. 268 (1998).  This decision will 
be discussed by the undersigned below.  

The veteran's attorney noted that the Board decision 
instructed the RO to determine whether the veteran should be 
considered a combat veteran within the meaning of 38 U.S.C.A. 
§ 1154(b) for the period of November 1966 to November 1969, 
the period of his original entitlement.  It was contended 
that this instruction had not been followed.  The attorney 
stated that the rating decision of March 1998 had 
"conceded" that the veteran's unit had been subjected to 
mortar attack in May of 1969.  It was indicated that this 
incident fell in the period of honorable service and was 
consistent with his stressor statement.  

The undersigned can not agree with the contention that this 
incident fell in the period of honorable service and was 
consistent with his stressor statement.  The veteran has 
contended that he witnessed a fellow serviceman killed when 
he "just disappeared" in a motor attack in April, not May, 
1969.  The veteran in a series of statements has indicated 
that he witnessed the deaths of many servicemen, both before 
and after his service in Vietnam.  However, he has been 
unable to name any of the individuals killed.  The RO has 
also noted the veteran's contention of a mortar attack on 
April 1, 1969, in which he witnesses a soldier blow up, 
leaving only a foot in a shoe.  It was also noted that there 
was no record of the mortar attack on his assigned unit on 
April 1, 1969.  Thus, it was concluded the only claimed 
stressor for the honorable period of service was not 
verified.  

At the request of the Board, the RO adjudicated the claim of 
entitlement to service connection for drug abuse as secondary 
to the disability of PTSD.  This claim was denied.  In the 
September 1998 notice of disagreement, the veteran's 
representative cited to a July 1988 outpatient report in 
which it was indicated the veteran drank to avoid the pain of 
nightmares of "buddies dying."  It was contended that this 
provided a nexus to both his active duty service time and his 
psychological condition.  The veteran's representative also 
cited to the Court's determination in Barela v. West. 11 Vet. 
App. 280 (1998). 

In a September 1998 VA psychiatric evaluation, the examiner 
noted that he wished to clarify what he believed was a 
mistaken impression.  It was noted that although the VA 
psychiatric evaluation of December 1997 bore the name of only 
one VA examiner, it was, in fact, conducted by two 
psychiatrists as originally mandated.  It was noted that that 
the veteran was examined conjointly by two VA physicians in 
December 1997.  The examination report, under one examiner's 
name alone, actually represents both psychiatrists' findings 
and diagnostic impressions.  

At this time, the examiner concluded that the veteran did, in 
fact, suffer from PTSD.  It was noted that while the 
conclusion reached by the VA examiner in January 1998 that 
the accounts of his stressors and hallucinatory flashbacks 
were due to alcohol-induced dementia and delirium was 
possible, the physician did not find evidence in the records 
to support this contention.  The physician stated that he did 
not find evidence to collaborate a diagnosis of alcohol nor 
drug-induced dementia.  While the veteran's accounts could 
conceivably be "confabulations," borne of serious damage to 
the brain and its memory function, the physician stated that 
he did not find evidence of such damage documented.  
Furthermore, the physician stated that the various stability 
and sameness of his accounts over time mitigates against 
these being confabulations, which are stories created to fill 
in an inability to remember, not accounts which can be 
recalled and thus subsequently repeated in essential 
sameness.  

It was noted that the examiner found it "highly 
significant" that the diagnosis of both PTSD and depression 
were made by multiple physicians in multiple settings over a 
long period of time.  The examiner noted that he did at least 
find one or two references of the veteran having had 
nightmares or disturbed sleep while in a VA hospital.  
Nevertheless, the examiner stated, in pertinent part:

No matter the clinical impression, the 
crucial issue of stressor verification 
remains.  Without such verification there 
is the possibility that an individual may 
be fraudulently dissimulating in an 
effort to secure unwarranted 
compensation.  

The examiner also stated, in pertinent part:  

However, from a legal and administrative 
perspective, honorable service time are 
not all meaningless issues, but are at 
the very heart of the matter.  As 
mentioned previously, it is the only way 
to validate deserved compensation and to 
differentiate it from prevarication.  
Unfortunately, the validation of reported 
historical events is not something that 
can be done by a psychological examiner.  
It must be accomplished by other agents 
and processes.  

The examiner noted that the reported mortar attack on April 
1, 1969, had not been validated.  On the other hand, the 
examination report of December 1997 had referred to other 
traumatic events reported by the veteran during basic 
training, at jump school, and while in Vietnam, that do fall 
within the period of honorable service.  It was, in the 
opinion of the examiner, unclear whether there had been 
efforts to attempt to verify these stressors.  The examiner 
stated that if these stressors were confirmed, there would be 
"no good reason to doubt the clinical diagnoses of [PTSD] 
and secondary depression."  

In March 1999, the RO wrote to the veteran and his 
representative and noted that during his VA examination he 
had brought up new stressors that he had not previously 
reported and which no attempt has been made to verify.  It 
was requested that the veteran provide as complete 
information as possible, including names, dates, places, and 
units of assignment of the following incidents which he 
reported:  (1) witnessing a man die of a heart attack during 
basic training; (2) witnessing a man die of injuries in the 
parachute jump in jump school; (3) witnessing a friend 
sustain a broken leg in jump school; and (4) witnessing 
several servicemen killed outside a massage parlor at "Sin 
City" while on R & R.  He was requested that this evidence 
be submitted as soon as possible, preferably within 60 days.  

In April 1999, the veteran's representative submitted a 
statement to the RO.  At this time, he made no reference to 
the March 1999 request for additional information regarding 
the new stressors claimed by the veteran.  Instead, the 
veteran's representative contended that the claim of 
entitlement to service connection for substance abuse as 
secondary to "service-connected" PTSD was well grounded.  
It was contended that the veteran self-medicated, by abusing 
substances, to deal with bad dreams, memories and flashbacks 
of these stressors.  It was contended that the July 1988 
outpatient treatment report provides a medical nexus linking 
the self-medicated activities with PTSD.  

In a second April 1999 statement, the veteran's 
representative requested the report from USASCRUR and the VA 
examinations conducted in December 1997 and January 1998.  In 
May 1999, the RO provided these medical records to Mr. 
Carpenter.  However, it should be noted that, once again, the 
veteran's representative made no reference to the March 1999 
request of the RO for additional information regarding the 
new stressors recently raised by the veteran.

An additional statement was submitted by the veteran's 
representative to the RO in July 1999.  Once again, the 
representative failed to provide the additional information 
requested by the RO in March 1999.  Instead, it was noted 
that the RO had failed to make a determination of combat 
status from "November 1996" to November 1969.  It appears 
that the veteran's representative was referring to service 
from November 1966 to November 1969.  It was contended that 
the failure to adjudicate the combat status of the veteran 
would be grounds for yet another remand by the Board.  

In a supplemental statement of the case dated August 1999, 
the RO determined that the evidence of record did not show 
any medals, badges, awards, or decorations denoting combat 
for the noted period of service.  It was also stated that the 
alleged stressors reported by the veteran from March 1969 
through November 1969 had not been verified or corroborated 
by the evidence of record.  It was also determined that the 
veteran had received the Combat Infantryman Badge for his 
period of service from November 30, 1969 to March 1972.  

In a September 1999 response, the veteran's attorney 
requested that the RO supply his office with a copy of the 
order or record relied upon to make the conclusion that the 
veteran received a Combat Infantry Badge for his period of 
service from November 30, 1969, to March 1972.  In a 
September 1999 response, the RO provided the veteran's 
attorney with the service personnel record which shows the 
Combat Infantry Badge was issued on May 5, 1971, and copies 
of the DD-214 for the period of November 30, 1966, to 
December 14, 1967, (in which the Combat Infantry Badge is not 
shown) and December 15, 1967, through March 27, 1972, (in 
which the Combat Infantry Badge is shown with the character 
of discharge of service under conditions other than 
honorable).  In a September 1999 response, it was contended 
that the Combat Infantry Badge was awarded for his first 
period of service.  It was stated that the veteran's attorney 
did not believe that there was sufficient evidence to prevent 
the Combat Infantry Badge award from being used as a 
"trigger" to entitlement to the presumption under 
38 U.S.C.A. § 1154(b).  In a November 1999 response, the RO 
noted that there was no indication by the evidence of record 
that the veteran was awarded the Combat Infantry Badge during 
his honorable period of service.  It was noted the provisions 
of 38 U.S.C.A. § 1154(b) had been previously considered.  In 
November 1999, the RO contacted the veteran and his 
representative and stated that this case was being 
transferred to the Board for a decision on his appeal.  The 
veteran's representative has submitted no additional 
argument.  

II.  The Duty to Assist

In light of the fact that the veteran has been diagnosed with 
PTSD, the Board has found the veteran's claim of entitlement 
to service connection for PTSD is plausible and, therefore, 
well grounded under the Court's determination in Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Regarding the 
veteran's claim of entitlement to service connection for 
substance abuse as secondary to PTSD, the Board, for reasons 
that we noted below, has found this claim to be not well 
grounded.  Accordingly, there is no duty to assist the 
veteran in the development of this claim.  This issue will be 
also addressed below.  

The next question the Board must address is whether VA has 
fulfilled its duty to assist the veteran in the development 
of the claim of entitlement to service connection for PTSD.  
In general, the VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 
3.159 (1999).

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of its claim, 
including, but not limited to, repeated requests for 
information that would support this claim.  The veteran has 
undergone numerous psychiatric evaluations, two more than 
requested by the Board in January 1997.  The USASCRUR has 
also undergone an extensive attempt to confirm the veteran's 
claimed stressor at that time, without result.  

The veteran's attorney has raised the issue of whether the RO 
has fulfilled the requirements of the Board's January 1997 
remand, citing the case of Stegall.  In January 1997, the 
Board asked the veteran to identify all sources of treatment 
for his psychiatric disorder.  This has been accomplished.  
In this regard, for reasons which will be made clear below, 
even if the veteran were able to provide additional medical 
records which diagnose him with PTSD, such evidence would not 
be a basis to either allow this claim or to remand this case 
to the RO for additional development.

In January 1997, the Board asked the veteran to provide a 
comprehensive statement containing as much detail as possible 
regarding the stressors to which he alleges he was exposed in 
service from November 1966 to November 1969.  In March 1997, 
the veteran's representative noted that the RO had requested 
the veteran to complete a PTSD questionnaire.  This 
questionnaire was submitted to the RO in April 1997.  
Accordingly, this aspect of the Board's remand has been 
fulfilled.  In January 1997, the RO was requested to attempt 
to confirm any of the stressors supplied by the veteran for 
the period of November 1966 to November 1969, through all 
appropriate channels.  In August 1997, the RO contacted the 
USASCRUR in order to attempt to confirm the sole stressor 
supplied by the veteran in April 1997.  The RO communicated 
with the USASCRUR on several occasions in order to clarify 
the information needed.  This report was received in October 
1997.  

In January 1997, the Board requested that the RO should 
consider whether the evidence verifies any of the events 
alleged as "stressors" from November 1966 to November 1969.  
In the supplemental statement of the case dated August 1999, 
the RO specifically found that the evidence of record did not 
show any medals, badges, awards, or decorations denoting 
combat for the above-noted period of service, November 1966 
through November 1969.  It was also determined that the 
alleged stressors reported by the veteran from March 1969 to 
November 1969 had not been verified or collaborated by the 
evidence of record.  Accordingly, this aspect of the Board's 
remand has been fulfilled.  

In January 1997, the Board requested that a panel of two VA 
psychiatrists examine the veteran.  This evaluation was 
performed in December 1997 by two VA psychiatrist.  In light 
of alleged inadequacies in this report noted by both the RO 
and the veteran's attorney, who both believed at one point 
that only one examiner had evaluated the veteran in December 
1997, two additional reports were obtained in January and 
September 1998.  Accordingly, this aspect of the Boards 
determination has been fulfilled.  In January 1997, it was 
requested the RO review the medical report to determine if it 
meets the requirements of the Board's January 1997 decision.  
This has been accomplished.  Finally, it was requested that 
the veteran's claim of entitlement to service connection for 
PTSD be adjudicated with specific consideration of whether he 
should be considered a combat veteran within the meaning of 
38 U.S.C.A. § 1154(b) (West 1991) from November 1966 to 
November 1969 and whether his PTSD condition, if any, post-
dated his service from November 1966 to November 1969.  This 
has been accomplished.  Accordingly, the Board finds no basis 
under the Court's determination in Stegal to remand this case 
to the RO for additional development.  The RO has made an 
outstanding effort to fulfill the duty to assist including, 
but not limited to, numerous VA evaluations, numerous 
attempts to obtain additional information from the veteran, 
and extensive efforts to confirm the stressor with the 
USASCRUR, without success.  Accordingly, the Board finds that 
the RO has fulfilled the requirements of the January 1997 
Board determination.  

The Board has considered the issue of whether it is required 
to remand this case to the RO in order to make an attempt to 
confirm what can only be described and the "new" stressors 
cited by the veteran in October and December 1997.  As noted 
above, in January 1997, the veteran was asked to provide a 
comprehensive statement containing "as much detail as 
possible" regarding the stressors to which he alleges he was 
exposed in service from November 1966 to November 1969.  The 
veteran submitted this statement in April 1997.  At this 
time, the veteran made reference to one stressor and one 
stressor alone.  Based on the statement, the RO underwent an 
extensive effort to confirm the sole alleged stressor with 
the USASCRUR.  

After the USASCRUR was unable to confirm the stressor and 
specifically found evidence indicating that the stressor 
never occurred, the veteran raised additional stressors 
within his December 1997 VA evaluation including, but not 
limited to, witnessing a man die of a heart attack during 
basic training, witnessing a man die of injuries in the 
parachute jump in jump school, witnessing a friend sustain a 
broken leg in jump school, and witnessing several people 
killed outside a massage parlor.  Why the veteran did not 
refer to these new stressors when specifically asked by the 
Board to provide a statement containing "as much detail as 
possible" regarding the stressors to which he alleges he was 
exposed in service from November 1966 to November 1969 in 
April 1997 has never been explained by the veteran's 
representative within his numerous statements to the RO. 

As noted by the Court, the duty to assist is not unlimited in 
scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In the opinion of the Board, the veteran has raised these 
additional stressors in a attempt to prevail in his claim for 
VA compensation.  The Board finds it particularly 
enlightening that the veteran failed to make reference to 
these new stressors until the stressor he cited to in April 
1997 had been specifically refuted by the USASCRUR.  In this 
regard, it is interesting also to note that the stressor 
raised by the veteran in April 1997 had not been raised by 
the veteran until it had been made clear to him that a 
stressor which occurred during his period of active service 
from November 30, 1969 to March 29, 1972 would not be a basis 
to find PTSD in light of the nature of his discharge from 
service for that period.  Simply stated, the Board is of the 
opinion that the veteran is fabricating his stressors in an 
attempt to obtain VA compensation.  This question will be 
discussed in greater detail below.  As a result, the Board 
finds no duty to assist the veteran in the development of 
this claim in the area of stressor verification for stressors 
that the Board does not believe occurred because the veteran 
is not credible.  

Even if these alleged stressors occurred, the Board finds 
that the veteran is not a credible historian as to his 
experiences in service or his subjective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf.  As a result, no medical opinion relying on 
evidentiary assertions from the veteran could have any 
probative weight.  Thus, the Board finds no duty to assist 
the veteran in an attempt to confirm stressors that the 
veteran is clearly fabricating in order to obtain VA 
compensation. 

Based on statements from the veteran's attorney, while the 
veteran has never made this contention, it appears that it 
will be argued that he received the Combat Infantryman Badge 
during his period of active service from November 1966 to 
November 1969.  It may also be argued that the VA has a duty 
to determine exactly when the Combat Infantry Badge was 
awarded in order to fulfill the duty to assist mandated by 
statute.  However, the service personnel records clearly 
indicate when the veteran received the Combat Infantry Badge.  
Service personnel records report that the veteran was awarded 
the Combat Infantry Badge on May 5, 1971, well within his 
period of less than honorable service from November 1969 to 
March 1972 and well after his period of honorable service 
from November 1966 to November 1969.  Service personnel 
records from November 1966 through November 1969 clearly 
reveal that the veteran was assigned as a cook from March 
through November 1969, the period of honorable service in 
which he served in Vietnam.  Under this Military Occupational 
Specialty (MOS), the veteran would not generally have 
qualified for the Combat Infantry Badge.  During his second 
period of active service, the veteran's MOS indicated small 
unit infantry.  With this MOS and 30 days of consecutive 
service in a combat area, the veteran was automatically 
entitled to the Combat Infantry Badge.  

Service personnel records clearly and unmistakably indicate 
that the veteran received the Combat Infantry Badge for his 
period of service that ended under less than honorable 
conditions.  Accordingly, this award cannot provide the basis 
for the claim of service connection for PTSD.  The evidence 
clearly shows that the veteran was not awarded this medal for 
his service during the critical period in question, November 
1966 through November 1969.  Accordingly, there is no further 
duty to assist the veteran in the development of this claim.  

II.  Entitlement to Service Connection 
for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (1999), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

The record before the Board demonstrates that PTSD has been 
diagnosed.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  Notwithstanding, as stated 
by the Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
statements regarding his symptoms to be credible.

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.   38 C.F.R. § 3.304(d) (1999).  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
though not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Initially, the veteran noted only stressors during his period 
of service from November 30, 1966 to November 29, 1969.  At a 
latter date, when asked by the Board to note a stressor or 
stressors that occurred during his period of honorable 
service, he then notes that he was exposed to one major 
stressor, and one stressor alone, during his active service 
from November 1966 through November 1969.  In April 1997, he 
reported that he witnessed a fellow soldier killed coming 
towards a bunker in April 1969.  

While other new stressors have been indicated since April 
1997, including the recent stressors cited above, the 
veteran's inconsistencies within his statements make the 
preparation of an accurate stressor list difficult.  For 
example, prior to April 1997, the veteran primarily cited two 
stressors that occurred during his active service from 
November 1969 to March 1972.  When he was informed that these 
stressors cannot form the basis for his PTSD claim, he then 
recalls an event that occurred just within his period of 
honorable service in April 1969.  When this event is not only 
unconfirmed, but also disproven, by USACRUR, the veteran then 
recalls additional stressors that he alleged occurred during 
his period of honorable service.  In previous statements, the 
veteran made no such reference to these alleged stressors.

In the opinion of the Board, the veteran is creating 
stressors in an effort to obtain VA compensation.  The Board 
finds that the veteran's stressors during his period of 
active service from November 1966 through November 1969 are 
not credible.  Accordingly, there is no duty to confirm these 
alleged noncredible stressors.  The veteran has primarily 
focused his petition for PTSD at this time on the supposed 
April 1969 death of a fellow serviceman during a mortar 
attack in Vietnam.  The Board will focus attention on the 
stressor specifically cited by the veteran and his 
representative when specifically requested by the Board in 
January 1997 to cite the stressor to which he alleges he was 
exposed in service from November 1966 to November 1969.  In 
January 1997, the Board informed the veteran that this 
information was "vitally necessary to obtain supportive 
evidence of the stressful events and that he must be as 
specific as possible because without such details an adequate 
search for verifying information cannot be conducted."  
Accordingly, the Board will proceed with the adjudication of 
this claim.

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The question of what 
evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements in an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court 
appears to have made clear that the VA cannot ignore the 
veteran's assertions and must evaluate the veteran's 
statements along with all other relevant evidence.  Id.  
VAOPGCPREC 12-99 specifically noted that a reference to the 
veteran's participation in a particular "operation" or 
"campaign" may not, in and of itself, establish that the 
veteran engaged in combat.  VA General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In this case, based on a detailed review of the veteran's 
service and decorations during his period of honorable 
service from November 30, 1966, through November 29, 1969, 
the Board finds that the evidence would not support the 
conclusion that the veteran engaged in combat with the enemy.  
While the veteran did serve in Vietnam from March through 
November 1969, the veteran's own statements, indicating 
exposure to mortar attack and the death of a fellow 
serviceman in April 1969, would not support the determination 
that he ever participated in attacking or defending against 
an attack of the enemy.  While the veteran may have been in a 
combat zone during his active service in the Vietnam War from 
March to November 1969 as a cook, the service personnel 
records and service medical records do not support the 
contention that he ever engaged in combat with the enemy 
during his period of honorable service.  

While the report of the USASCRUR has indicated the veteran 
may have been exposed to sporadic rocket or mortar attack 
during his active service from March to November 1969, the 
Board finds that this does not qualify the veteran as having 
engaged in "combat with the enemy."  The veteran clearly 
engaged in combat with the enemy from November 30, 1969, to 
March 27, 1972.  The veteran's service personnel records, 
indicating he was a cook at this time, and the veteran's 
previous statements, which are inconsistent, would not 
support the conclusion that he engaged in combat with the 
enemy during the critical period of time in this case, March 
to November 1969.

As noted above, the Board has considered the issue of whether 
the veteran was awarded the Combat Infantry Badge for his 
period of service in Vietnam from March to November 1969.  
However, there is clear evidence that the veteran would not 
have qualified for the Combat Infantry Badge at this time. 
The fact that the veteran received this award in May 1971, 
approximately 1 1/2 years after his period of honorable 
service had ended, also supports this conclusion.  The award 
of the Combat Infantry Badge is a determination that does not 
require the recommendation of a superior officer or a lengthy 
period of evaluation.  Consequently, after the veteran's MOS 
was changed to small unit infantry (during his period of 
service from November 30, 1969, to March 27, 1972), the award 
of the Combat Infantry Badge would have been generally 
automatic after 30 days of consecutive combat.  Thus, the 
Board finds the preponderance of the evidence supports the 
conclusion that the veteran was not awarded the Combat 
Infantry Badge for his service from March to November 1969.  
Accordingly, the award of the Combat Infantry Badge during 
his period of active service from November 30, 1969, to March 
27, 1972, cannot provide a basis to find that the veteran 
engaged in combat with the enemy from November 30, 1966, to 
November 29, 1969.  

The veteran's attorney has cited the Court's determination in 
Suozzi in support of the veteran's claim.  As noted by the 
veteran's attorney, in Suozzi the Court determined that the 
veteran's MOS alone is insufficient to exclude combat 
experience or exposure to stressful events.  The veteran's 
attorney has argued that the VA is required to provide an 
explanation as to why the veteran's MOS alone precludes 
exposure to stressful events.  Otherwise, it is argued that 
the veteran should have the liberalizing provisions of 
Title 38 U.S.C.A. § 1154(b) apply to this decision.  

In this case, the Board has never argued that the veteran's 
MOS alone precludes exposure to stressful events.  The Board 
has determined that the award of the Combat Infantry Badge 
has been based on the veteran's service from November 30, 
1969, to March 27, 1972.  This is found based on the fact 
that he was awarded the Combat Infantry Badge in May 1971, 
that he was clearly engaged in combat with the enemy during 
this period of time, and that the veteran was a cook during 
his period of active service from March to November 1969.  
While the veteran could have been exposed to or engaged in 
combat as a cook during his active service in the Vietnam War 
from March to November 1969, the Board has found that the 
clear preponderance of the evidence supports the conclusion 
that he did not engage in combat with the enemy during this 
period of time.  The veteran's recollections of events that 
he alleges occurred from March to November 1969, which 
constantly change with each statement, have been found to be 
not credible and only support this determination.  In effect, 
the veteran's own inconsistencies become one of many reasons 
for the determination that he did not engage in combat with 
the enemy from March to November 1969

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law, 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 169 (1996).  
Furthermore, as a matter of law, credible supporting evidence 
that the claimed in-service event actually occurred must be 
provided and can not be provided by medical opinion based on 
a post service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that "other credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147.  

With regard to the veteran's primary stressor, the alleged 
mortar attack in April 1969, the Board finds that the 
stressor has been clearly and directly refuted by the report 
of the USASCRUR.  In this report, the USASCRUR stated that 
they were unable to verify that a soldier was killed as a 
result of a mortar round hit as he ran towards a bunker 
during an attack at An Khe on April 1, 1969.  They were able 
to confirm that on May 12, 1969, approximately 20 rounds of 
mortar fire were launched against Camp Radcliffe that 
resulted in two people being wounded in action.  However, 
based on the veteran's statement, which clearly indicates 
that the individual who was hit by the mortar "just 
disappeared," the May 1969 mortar attack does not provide a 
basis to support the veteran's claim.  It is important to 
note that the veteran has never been able to provide the name 
of the individual he witnessed killed in April 1969, or at 
any other time.  Further, the April 1997 statement is the 
first reference to the April 1969 mortar attack.  The Board 
finds that the USASCRUR report clearly refutes the veteran's 
primary stressor.

Following the inability of the USASCRUR to confirm the 
veteran's cited stressor of April 1997, the veteran supplied 
new stressors he had failed to refer to in previous 
statements.  The Board specifically finds that these alleged 
stressors are not credible.  As noted by the Court itself, 
fact finding is an adjudicative, not a medical question.  The 
facts in this case do not support the veteran's claim.  With 
each statement, the veteran provides a different recollection 
of events during his active service.  On one occasion, the 
veteran recalls only those stressors that occurred during his 
period of service from November 30, 1969, to March 27, 1972.  
On another occasion, the veteran notes a mortar attack that 
was alleged to have occurred in April 1969, months before the 
end of his period of honorable service.  When this event 
cannot be confirmed, the veteran cites additional alleged 
stressors that, he contends, are the cause of his PTSD.  In 
his early psychiatric treatment, the veteran makes no 
reference to stressors during his active service.  This 
record shows an overwhelming pattern of inconsistency such 
that no rational fact-finder could place any faith in the 
appellant's accounts.

After a comprehensive review of the record in this claim, the 
Board concludes that the determinative question in this case 
is not simply the verification of one or more of these 
alleged stressors, but one of basic credibility.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991).  Specifically, the Board 
finds that what ultimately is at the heart of this matter is 
whether the appellant's accounts of events in service and of 
his subjective symptoms allegedly stemming from these events 
are credible in the sense that they appear to be for the 
purpose of attempting to secure compensation benefits.  In 
this regard, the Board finds that critical to this question 
is not simply the lack of support or silence of service 
department records as to the claimed events in service, but 
the actual refutation of one of his accounts by the USASCRUR 
report.  Even more crucial is the lack of consistency of the 
appellant's accounts before he filed his claim for VA 
compensation, after he was informed that his period of 
service from November 30, 1969, to March 27, 1972, could not 
provide a basis for the award of PTSD, and after his alleged 
stressor of April 1969 was found to be unsubstantiated.  

The veteran's attorney cites Cohen in support of the 
veteran's claim.  In Cohen, the Board had conceded that a 
"stressor" existed and, more importantly, had not expressly 
found that the claimant lacked credibility.  In this case, 
the Board has made a specific finding regarding the 
claimant's credibility.  That finding is based upon the fact 
that this record clearly shows that the alleged stressful 
events during his period of honorable service from November 
1966 to November 1969 continue to change.  As noted by the VA 
physician in the September 1998 medical report, the crucial 
issue of stressor verification remains.  The Board finds no 
authority in the case law for the proposition that when a 
person claiming compensation benefits is confronted with the 
fact that his initial stressor is false, he can then discard 
or simply ignore this fact and then move on to new stories 
with the expectation that the fact finder should, or must, 
overlook such conduct. 

The stressors cited in October and December 1997 only 
supports the determination that the veteran is not credible.  
In October 1997, the veteran notes additional stressors in 
support of his continuing evolving claim for PTSD.  The 
October 1997 statement is totally dissimilar from the April 
1997 statement, in which he makes no reference to a 
"Chinook" blowing up.  The October 1997 statement and April 
1997 statement are also not consistent with the veteran's 
statements made in the VA evaluation of December 1997, in 
which he cites to more stressors and is diagnosed with PTSD.

The lack of consistency is clearly shown in the veteran's 
initial VA evaluations, in which he solely makes reference to 
stressors that occurred during his period of service from 
November 30, 1969, to March 27, 1972, or to no stressors at 
all.  The October 1997 affidavit, rather than supporting the 
veteran's claim, adds another piece to the continually 
mounting evidence which supports the determination that the 
veteran is not credible when he relates his experiences 
regarding his active service from November 30, 1966, to 
November 29, 1969.  In the case before the Board at this 
time, there is no question that the veteran was involved in 
combat, as defined within VA regulations, from November 30, 
1969, to March 27, 1972.  However, as clearly stated by the 
Board in May 1995, the veteran's active service from November 
1969 to March 1972 has been held to be a bar to VA benefits 
since it was terminated by an other than honorable discharge 
as a result of a sentence of a general court-martial.  Thus, 
in order to qualify for VA benefits based on a particular 
period of service, a claimant must demonstrate that he or she 
was a "veteran" for VA purposes with respect to the 
relevant service period.  A "veteran" is any "person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable." 38 U.S.C.A. § 101(2) (West 1991); 38 
C.F.R. § 3.1 (1999).  Therefore, a claimant must establish 
that he or she was discharged under conditions other than 
dishonorable as a predicate to entitlement to VA benefits for 
a particular period of service.  Certain offenses, including 
offenses that result in a dishonorable discharge by general 
court-martial, act as a bar to entitlement to VA benefits for 
the period of service in which they were committed.  See 38 
U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12 (1999).  The 
Court affirmed the Board's decision on this issue in May 
1997. 

A review of the veteran's statements demonstrates 
inconsistencies.  First, in its initial claim for PTSD, the 
veteran cites two experiences that could only have occurred 
during his period of active service from November 1966 to 
March 1972.  Then, when confronted by the fact that a 
stressor during this period would not provide a basis for VA 
compensation, the veteran, as stated by one examiner, 
"confabulated" the stressor information for his first tour 
of active duty in Vietnam.  Then, when confronted by the fact 
that this stressor has been found to be untrue, he then 
creates other stressors that he alleges occurred before his 
active service in Vietnam.  When these inconsistencies are 
viewed in light of the fact that the claimant is clearly 
prepared to make false representations in pursuit of a claim 
for monetary benefits, it is clear that that there is no 
basis to remand this case to the RO for additional stressor 
verification or any other development.

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term "satisfactory lay or other evidence" meant as 
employed in 38 U.S.C.A. 1154(b) and held that "satisfactory 
evidence" equaled "credible evidence."  While the 
provisions of 38 U.S.C.A. 1154(b) are not for application 
here, the Court's discussion of the limits on the type of 
evidence that can be used to evaluate the credibility of 
evidence under a preponderance standard rather than the clear 
and convincing evidence standard are instructive.  

The Court stated that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements or, 
to a certain extent, bad character.  For documentary 
evidence, a "VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  Id.  The 
United States Court of Appeals for the Federal Circuit held 
that the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).   

Based on the evidence cited above, it is concluded that, 
while the veteran has been indicated by some sources to carry 
a diagnosis that includes PTSD, such diagnoses are based on 
stressors that the Board finds are either not credible or 
which occurred during the period of service from November 30, 
1969, to March 27, 1972.  Hence, it would not be profitable 
to obtain an additional medical evidence in view of the 
absence of a confirmed stressor.  When establishing critical 
facts depends upon the credibility of the claimant, a medical 
opinion can carry no probative value if the claimant has no 
credibility.  Accordingly, while the Board has reviewed, in 
detail, the medical evidence of record, including those 
records submitted by the veteran's representative during his 
appeal to the Court (together with those records that 
indicate PTSD), the Board must find that these medical 
opinions carry no probative value because the claimant's 
accounts of his alleged stressors are not credible.

The veteran's representative has contended that the RO has 
chosen the examination more favorable to its position on this 
claim and, for all intents and purposes, disregarded the 
December 1997 evaluation that diagnosed the veteran with 
PTSD.  However, as noted above, the determination of whether 
the veteran engaged in combat with the enemy or was exposed 
to a stressor during his active service from November 1966 to 
November 1969 is not a medical determination.  This is a 
determination that must be made by the Board.  

While credibility is within the province of the Board, the 
Board must find that the VA evaluations of January and 
September 1998 are entitled to great probative weight.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In January 1998, the VA physician concluded that the veteran 
was suffering from alcohol intoxication delirium and alcohol 
withdrawal delirium and that a diagnosis of PTSD was not 
warranted.  It was further concluded that the veteran has 
confabulated the stressor information he has provided for his 
first tour of duty in Vietnam.  While the undersigned must 
make the final credibility determination, the Board finds the 
January 1998 medical opinion to be instructive on the 
critical issues involved in this case.  

In September 1998, the VA physician at this time disputes the 
determination made in January 1998 that the veteran suffers 
from alcohol-induced dementia.  However, this examiner 
concedes that from a legal and administrative perspective, 
honorable service time and verification of claimed stressors 
are not "meaningless issues, but are the very heart of the 
matter."  

The VA examiners of December 1997 concluded that it was not 
possible to separate out the extent to which traumas incurred 
from November 30, 1969, to March 27, 1972, caused the 
veteran's PTSD.  The VA physician of September 1998 agrees 
that the experience of stress and stressors is cumulative and 
that it makes "little clinical sense to attempt to divide 
stressors into those which occurred during honorable versus a 
dishonorable period of service."  The Board would agree with 
this statement.  However, it is possible to determine that 
the veteran's recollection of events that occurred during 
this period of time are not credible.  It is also possible to 
determine that the veteran has no credible stressors during 
his period of honorable service.  These findings, and these 
findings alone, provide a basis to deny the veteran's claim 
on the basis of the credibility of his stressors.  

The VA has fulfilled the duty to assist the veteran in an 
attempt to confirm his stressor, without results.  The 
veteran has not provided any additional credible information 
from which meaningful research can be performed.  Further, 
his own statements regarding the alleged stressor in service, 
based on the evidence cited above, is found not credible and 
clearly contradicted by previous statements.  As a result, 
under Cohen, 10 Vet. App. at 147, the claim must be denied.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 

IV.  Entitlement to Service Connection for 
Drug Abuse Secondary to PTSD.

Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred or aggravated by service, but 
no compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  The law provides that drug and alcohol abuse cannot 
itself be service-connected.  38 U.S.C.A. § 105(a) (West 
1991). However, service connection for alcoholism and 
substance abuse may be established on a secondary basis where 
they are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims 
filed after October 31, 1990.  See OBRA, § 8052(b).  
Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1998).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel has held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The veteran in this case filed his 
claim well after October 31, 1990.   In this context, the 
Board notes that in VAOPGCPREC 7-99 (June 9, 1999), the VA 
General Counsel restated these fundamental conclusions.  
Accordingly, as VAOPGCPREC 7-99 merely restates the prior 
conclusions, there is no basis to return the matter to the RO 
for consideration of this more recent opinion under Bernard. 

The General Counsel opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (1991).  Accordingly, even if the Board 
were to award the veteran entitlement to service connection 
for drug abuse secondary to PTSD, no compensation benefits 
would be payable.  However, in any event, based on the 
evidence cited above, the Board must find the claim of 
entitlement to service connection for drug or alcohol abuse 
secondary to the veteran's alleged PTSD to be not well 
grounded as a matter of law.

Under the law, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1999).  The 
threshold question in this case is whether the veteran has 
presented evidence of a well-grounded claim.  The Court has 
defined a well-grounded claim as a claim which is plausible, 
that is meritorious on its own, or is capable of 
substantiation.  If he has not filed such a claim, the appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  
The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, the VA is under no duty to 
assist in any further development of the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

In this case, the veteran contends that his drug abuse is the 
result of his PTSD.  However, as noted above, the veteran's 
claim of entitlement to service connection for PTSD has been 
denied.  Accordingly, the central basis for this contention 
fails.  More importantly, no health care provider has 
associated the veteran's drug abuse with either PTSD or his 
active service.  The veteran's representative has cited to an 
outpatient treatment record dated July 19, 1988, in support 
of this claim.  At this time, it appears that a VA social 
worker has noted that the veteran drinks to avoid the pain of 
nightmares of buddies dying.  However, as noted above, the 
veteran's recollections of the events during his active 
service from November 1966 to 1969 have been found to be not 
credible.  Nevertheless, as stated by the Court, for the 
purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded, evidence 
will be presumed to be true.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The evaluator in 1988 is clearly basing his or her report on 
the unsubstantiated statement of the veteran.  The veteran's 
attorney has contended that this medical record provides a 
nexus to both his active service time and his psychological 
condition.  The Board cannot agree.  Even if the undesigned 
assumes that this statement is true, this report makes no 
reference to the veteran's drug abuse.  Further, this 
statement does not indicate that the alcoholism, drug 
addiction, or any other disability is the result of his 
active service or PTSD.  The statement merely indicates that 
the veteran drinks to deal with the pain of nightmares of 
buddies dying.  The examiner does not indicate when these 
individuals died or if the alcoholism or drug abuse is the 
result of such drinking.  The statement does not clearly 
indicate if the veteran even has a drug or alcohol problem.  
To state that the veteran drinks to avoid the pain of 
nightmares and of buddies dying does not lead to the 
inescapable conclusion that the drug and alcohol abuse are 
the result of the veteran's pain regarding the nightmares of 
buddies dying.  This is supported by the fact that the 
veteran's drug abuse was clearly noted during his active 
service, well before he made any reference to nightmares 
associated with his Vietnam experiences.  If fact, during his 
service, he specifically denied having nightmares.  Thus, 
this statement can not supply the medical nexus evidence 
required within Caluza to support the claim.  

With respect to the first requirement of Caluza, a current 
disability, the record contains evidence that the veteran 
suffers from drug and alcohol abuse.  With respect to the 
second prong of the Caluza analysis, the veteran has provided 
absolutely no evidence to support the conclusion that he 
suffered from drug or alcohol abuse during his period of 
service from November 1966 to November 1969.  He instead 
contends that PTSD caused these disabilities.  The claim of 
PTSD has been denied.  In any event, as clearly determined by 
the Court, the veteran is not competent to provide a medical 
opinion as to the etiology of his own drug or alcohol abuse.  
On the issue of medical causation, the Court has been clear 
that lay "hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive 
purpose . . ."Hyder v. Derwinski, 1 Vet. App. 221, 222 
(1991).  

Regarding the final prong of the Caluza analysis, nexus 
evidence, the Board specifically finds that the medical 
evidence of record, including the July 1988 outpatient 
treatment report cited by the veteran's attorney, does not 
support a conclusion that the disability is the result of 
either his period of honorable service or a condition 
associated with his period of honorable service.  The Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  See also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

With regard to continuity of symptoms, the Board does not 
find that the veteran is competent to link any manifestation 
observable to a lay party to an underlying disability for 
which service connection is at issue.  Such a determination 
is a medical determination, not perceptible to lay 
observation; thus, he cannot well ground his claims on the 
basis of continuity of symptomatology or chronicity.  Savage, 
Supra.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate the disabilities at issue with the service-
connected condition.  Accordingly, the Board must find the 
claims are not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps, 9 Vet. App. at 344.   In this case, there is no 
evidence to associate this disability with the veteran's 
honorable period of service or a service-connected condition.  
Accordingly, the Board must find that the claim of 
entitlement to service connection for drug or alcohol abuse 
as secondary to PTSD is not well grounded as a matter of law.

The veteran's representative may contend that M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The 
appellant's representative may further contend that the M21-1 
provisions demand that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9 (1999), prior to determining that a claim is not well 
grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard, 4 Vet. App. at 394; 38 C.F.R. § 19.5 (1999).  The 
Board has determined, therefore, that in the absence of a 
well-grounded claim for compensation benefits under 
38 U.S.C.A. § 1151 for drug or alcohol abuse secondary to 
PTSD, VA has no duty to assist the appellant in developing 
this claim.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for drug or alcohol abuse 
as secondary to PTSD is denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals




 

